Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-6, 8, 11, 13-16, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (2010/0259217).  
Regarding independent claims 1 and 11, and dependent claims 23 and 24, Baarman teaches a power supplying device (Figs. 1, 2, 4, 5, 9A), comprising: a housing (106) including a surface (104) on which a chargeable device (110) can be placed; a plurality of coils (L1-Ln) in the housing and parallel to the surface, the coils being offset from each other in a direction parallel to the surface; wherein each coil in the plurality of coils has a long dimension and a short dimension (Fig. 4); a transmission circuit (inside 106) configured to supply an alternating current to each coil in the plurality of coils; a wireless communication circuit configured to wirelessly  communicate with the chargeable device on the surface; and a control circuit (208) configured to: 43(PATENT)Atty. Dkt. No.: TAI/2766UScontrol the transmission circuit to supply an alternating current to each coil in the plurality of coils for a predetermined period of time (during pinging) and detect a current flowing in each coil during the predetermined 
Regarding claims 3-6 and 13-16, Baarman, above, teaches the plurality of coils includes a first array of coils at a first distance from the surface, a second array of coils (including coils with short dimension edges adjacent to each other) at a second distance from the surface, the second distance being less than first, a plurality of coils at a third distance from the surface, the third distance being less than the second distance; the first and second arrays of coils each include coils with long dimension edges adjacent to each other; and one of the second array of coils overlaps the long dimension edges of at least two coils of the first array of coils. ([0046] and Fig. 4)
Regarding claims 8 and 18, Baarman teaches the control circuit being configured to control the transmission circuit to supply alternating current to each coil in the plurality of coils independently during the predetermined period of time. ([0011], [0049])	
s 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baarman et al. (2010/0259217) and Jung et al. (9,608,697).  Baarman teaches the power feed and supplying devices as described above.  Baarman fails to explicitly teach each coil being on a printed circuit board.  Jung teaches a similar power feed and supplying device (Figs. 1 and 2) to that of Baarman.  Jung teaches each coil being on a printed circuit board (Col. 14, lines 10-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each coil of Baarman’s invention being on a printed circuit board, since Baarman was silent as to where the coils were located and Jung teaches an example of where coils can be located within the device.
4.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (2010/0259217) and Abdolkhani et al. (2016/0308394).  Baarman teaches the power feed and supplying devices as described above.  Baarman fails to explicitly teach the housing including a surface comprising a tabletop surface.  Abdolkhani teaches a similar power feed/supplying device to that of Baarman.  Abdolkhani teaches the idea of the housing comprising a tabletop and the surface of the housing being a tabletop surface. ([0026])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Baarman’s housing comprising a tabletop and the surface of the housing being a tabletop surface, since Abdolkhani teaches a power feed/supplying device known in the art to the have the claimed housing.
Response to Arguments
5.	Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.  Baarman teaches (at [0047]) the power feed/supplying device comprising a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
3-15-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836